DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action addresses pending claims 7-14. Arguments were presented in the response filed 3/4/2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sako et al. (US 2010/0129720) in view of Nobuaki et al. (CN 105315550, see machine translation provided in the parent application).
Regarding claim 7, Sako discloses a method for producing a separator having a polyolefin material (abstract, [0012]). In an example, the polyethylene homopolymer and liquid paraffin (analogous: an additive) polyolefin resin and an additive) were blended, melted, and kneaded (analogous: A, obtaining polyolefin resin composition by feeding…, melting and kneading in a resultant mixture in a kneader) ([0136]-[0137]) together before being extruded and cast through a T-die (analogous: B, obtaining a sheet polyolefin resin composition by extruding the polyolefin resin composition through a T-die of an extrude) onto a cooling roll to form a sheet (analogous: B, then forming the polyolefin resin composition into a sheet while cooling the polyolefin resin composition) ([0138]). The sheet is stretched in an MD and TD ([0140]). The sheet is introduced into a methyl ethyl ketone tank to remove the liquid paraffin by extraction (analogous: d, cleaning the polyolefin resin composition which has been stretched in the step C using a cleaning liquid [methyl ethyl ketone]) ([0141]). Afterwards, the sheet is dried ([0141]), and the sheet is thermally fixed with a TD relaxation ratio (maintenance ratio) of 0.80 ([0142]).
While Sako teaches stretching and then relaxing in the TD direction during a heat-fixing, Sako does not explicitly disclose wherein the stretching occurs in a manner as to carry out an operation to reduce a stretch ratio after the sheet polyolefin resin composition is temporarily stretched at a high stretch ratio and before the stretch ratio is fixed, so that a maintenance ratio of the stretching ratio is 55% to 95%). However, the difference between the prior art and the claimed invention is the order of performing the relaxation step; that is, the claimed invention recites that the maintenance ratio (relaxation) is performed before the cleaning step D and before the drying and/or heat-fixing step E while Sako teaches the order of stretching, cleaning, and heating/relaxation.
However, changing the order of the processing steps such that relaxation occurs between stretching and cleaning is prima facie obvious in absence of new or unexpected results. See MPEP 2144.04.
 Nobuaki teaches a polypropylene microporous film (polyolefin film) used for a battery diaphragm (separator) (abstract). The polypropylene film is made by a step of stretching (see pages 8-9 of the translation), a step of shrinkage/relaxation (see page 9), a step of heat fixation (see page 10). The shrinkage/relaxation step is performed after a stretching of the polypropylene film (see page 9 of translation). The shrinkage/relaxation is preferably in the range of 2 to 20% of the stretching (see page 9 of translation). The shrinkage relaxation can be carried out directly after the stretching, or can be performed a time interval afterwards (see page 9 of translation). Because Nobuaki teaches the shrinkage/relaxation can occur directly after stretching or a time period after, one of ordinary skill in the art would expect similar result whether the shrinkage/relaxation is performed directly after stretching or a time period after the stretching (for instance, in a heat-setting afterwards). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the relaxation step directly after the stretching step of Sako because Nobuaki teaches that such a relaxation step can be performed immediately afterwards or a time period afterwards, thus suggesting the order is not critical and one of ordinary skill in the art would expect similar results between the two situations.
With regards to the limitations of “the nonaqueous electrolyte secondary battery separator having a photoelastic coefficient of not less than 3.0x 10-11 m2/N and not more than 20x 10-11 m2/N with respect to light having a wavelength of 590 nm, 3wherein the photoelastic coefficient is measured by a method comprising: cutting a piece measuring 6 cm (MD) x2 cm (TD) out of the polyolefin porous film, dropping 0.5 mL of ethanol onto the piece, impregnating the piece with ethanol, wiping off and removing excess ethanol not absorbed by the piece to obtain a semitransparent film, measuring a birefringence of the semitransparent film at 25°C with respect to light having a wavelength of 590 nm using a phase difference measuring device, wherein the birefringence is obtained when a stress of 0 N is applied to the semitransparent 
However, Sako teaches the polyolefin can be polyethylene, which is the same preferred material of the disclosed polyolefin (published paragraph [0031]). The polyolefin of Sako also shares the same or similar values for thickness ([0043]), pore diameter ({0044]), porosity ([0054]), and air permeability ([0055]) as the disclosed invention (see published paragraphs [0033], [0044], [0038], and [0037] respectively). In addition, Sako teaches a relaxation operation and rate of between 0.6 and 0.9 (a relaxed size divided by stretched size) ([0100]), which is within the disclosed maintenance ratio (relaxed size divided by stretched size) of 55% to 95% and the preferred range of 60-90% ([0061]). 
([0079]). According the instant specification, examples of the pore forming additive include phthalate esters such as dioctyl phthalate, unsaturated higher alcohols such as oleyl alcohol, saturated higher alcohols such as stearyl alcohol, a petroleum resin, and a liquid paraffin (instant specification at [0050]). It is noted that the paraffin oil disclosed by Sako is a liquid, and thus appears to be the same as the disclosed liquid paraffin. Thus, Sako teaches the same compounds as disclosed as the pore forming additive, and thus when the compounds are added, the same or similar effect on the photoelastic coefficient would be expected.
Because the specification teaches the additive as having an effect upon the photoelastic coefficient property ([0044], [0066]), and because Sako teaches dioctyl phthalate, oleyl alcohol, stearyl alcohol, and paraffin oil ([0079]) which are the same additives as disclosed by the instant invention (see instant specification at [0050]), the separator of Sako would also have the same or similar effect with regards to the photoelastic coefficient.
Because teaches Sako the polyolefin of the same material, sharing the same or similar values for certain properties (thickness, pore diameter, porosity, and air permeability), is made from the same stretching method and relaxing method (maintenance ratio) as the instant invention, and discloses using solvents that are the same as the pore forming additives disclosed by the instant specification effecting the photoelastic coefficient, the separator of Sako is the same or substantially the same separator and would display the same properties of the photoelastic coefficient when measured by the claimed method.
-11 m2/N and not more than 20x10-11 m2/N) by adjusting the thickness, stretching, relaxation ratio, or solvent in order to increase the cycle performance of the battery ([0011]) or retention of an electrolyte ([0038]).
Regarding claim 8, modified Sako discloses all of the claim limitations as set forth above. Sako teaches the solvent added to the polyolefin include decalin, xylene, dioctyl phthalate, dibutyl phthalate, stearyl alcohol, oleyl alcohol, decyl alcohol, nonyl alcohol, diphenyl ether, n-decane, n-dodecane, and paraffin oil ([0079]). These materials include materials that are a petroleum resin.
Regarding claim 10¸ modified Sako discloses all of the claim limitations as set forth above. Sako discloses a nonaqueous electrolyte secondary battery comprising a positive electrode ([0126]), a separator as recited in claim 7 (see “polyolefin microporous membrane” [0129]), a negative electrode ([0127]), where the positive electrode, separator, and the negative electrode provided in that order ([0129], “laminated…in the order of negative electrode, the separator, the strip positive electrode”).

Claims 9, 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sako et al. (US 2010/0129720) in view of Nobuaki et al. (CN 105315550, see machine translation provided in the parent application), as applied to claim 7 above, and further in view of Yamada et al. (US 2014/0099530).
claim 9, modified Sako discloses all of the claim limitations as set forth above. While Sako discloses the polyolefin membrane of claim 7 may also be coated with a polyamide resin ([0102]) (an insulating porous layer), Sako does not explicitly disclose wherein the separator made by claim 7 is laminated with the polyamide resin/insulating porous layer on one surface or both surfaces of the separator.
Yamada discloses a multilayer porous film obtained by laminating a coating layer that contains a filler and a resin binder on at least one surface of a polyolefin resin porous film that serves as a base layer (abstract). The polyolefin resin is kneaded with a petroleum resin ([0112]-[0113]), extruded ([0113]), cooled ([0116]), and stretched ([0119]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of laminating a coating layer to a polyolefin layer as seen in Yamada with the coating layer and polyolefin membrane of Sako for the purpose of forming the membrane and attaching the layers together.
Regarding claim 12¸ modified Sako discloses all of the claim limitations as set forth above. Sako discloses a nonaqueous electrolyte secondary battery comprising a positive electrode ([0126]), a separator as recited in claim 7 (see “polyolefin microporous membrane” [0129]), a negative electrode ([0127]), where the positive electrode, separator, and the negative electrode provided in that order ([0129], “laminated…in the order of negative electrode, the separator, the strip positive electrode”).
Regarding claim 14, modified Sako discloses all of the claim limitations as set forth above. Sako discloses wherein the insulating porous layer contains a polyamide-based resin (see polyamide resin, [0102]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sako et al. (US 2010/0129720) in view of Nobuaki et al. (CN 105315550, see machine translation provided in the parent application), as applied to claim 10 above, and further in view of Takahashi et al. (US 2005/0122664).
Regarding claim 11, modified Sako discloses all of the claim limitations as set forth above.  Sako teaches placing the nonaqueous electrolyte secondary battery member produced by the method according to claim 10 in a container and filling the container with a nonaqueous electrolyte ([0129]). While Sako teaches drying the wound electrode plate (the nonaqueous electrolyte secondary battery member) under vacuum and injecting electrolyte solution into the container in an argon box, followed by sealing, Sako does not explicitly disclose sealing the container under reduced pressure.
Takahashi discloses a battery comprising a case ([0027]). An electrolyte solution 30 is poured into the case 50, and the case 50 is sealed by means of a reduced-pressure sealing machine ([0156]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the sealing the case under reduced-pressure as seen in Takahashi with the sealing of the battery case of Sake for the purpose of sealing the battery while maintaining electrolyte in the case.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sako et al. (US 2010/0129720) in view of Nobuaki et al. (CN 105315550, see machine translation provided in , as applied to claim 12 above, and further in view of Takahashi et al. (US 2005/0122664).
Regarding claim 13, modified Sako discloses all of the claim limitations as set forth above.  Sako teaches placing the nonaqueous electrolyte secondary battery member produced by the method according to claim 12 in a container and filling the container with a nonaqueous electrolyte ([0129]). While Sako teaches drying the wound electrode plate (the nonaqueous electrolyte secondary battery member) under vacuum and injecting electrolyte solution into the container in an argon box, followed by sealing, Sako does not explicitly disclose sealing the container under reduced pressure.
Takahashi discloses a battery comprising a case ([0027]). An electrolyte solution 30 is poured into the case 50, and the case 50 is sealed by means of a reduced-pressure sealing machine ([0156]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the sealing the case under reduced-pressure as seen in Takahashi with the sealing of the battery case of Sake for the purpose of sealing the battery while maintaining electrolyte in the case.

Response to Arguments
Applicant's arguments filed 3/4/2021 have been fully considered but they are not persuasive. 
Applicant argues the presently claimed method is a wet method that involves stretching at a high stretch ratio in step (C) and a reducing the stretch ratio before the stretch ratio is 
Applicants notes that Sako teaches performing a relaxation operation after the washing step, and in contrast with the wet method described by Sato, the method of Nobuaki is a dry method in which a polyolefin resin composition is stretched to cause breakage inside the polyolefin resin composition; thus the relaxation of shrinkage described in Nobuaki is performed after the breakage and thus performed after formation of the porous structure.
This is not considered persuasive.
The Examiner firstly notes that the claims do not recite or require limitations of “cleaning step forms a porous structure by, e.g., removing an additive such as a pore forming agent”. The claim recites “cleaning the polyolefin porous film which has been stretched in the step (C) using a cleaning liquid” in lines 17-18. There is neither a recitation that cleaning A) forms a porous structure or B) removes an additive or pore forming agent.
Instead, the only recitation of a “porous structure” is in lines 19-20, “(E) obtaining a polyolefin porous film by drying and/or heat fixing the polyolefin resin composition which has been cleaned in the step (D)”. That is, the claims instead recite forming a porous structure by drying and/or heat fixing. This is contrary to what Applicant is arguing, therefore at best, Applicant is arguing limitations which are not present.

In addition, the Examiner further notes that “pore forming agent” is not present in any claim. While claim 8 recites “the additive includes a petroleum resin”, the claims still do not require that the additive is removed (i.e. the claims are broad enough to encompass cleaning done in such a manner as to not remove the petroleum additive, for example by using different solvents or broadly different cleaning methods). 
Therefore, at best, Applicants arguments are drawn to claim limitations which are not presently recited.
In addition, Applicant argues that these steps (i.e. removing a pore forming agent, before reducing the stretch ratio) leads to claimed invention (see Arguments page 4 first leading paragraph, filed 3/4/2021). Therefore, Applicant has identified steps (removing a pore forming agent) either essential or required to obtain the invention which the Examiner notes are not present within the claims. That is, Applicant appears to identify unclaimed essential matter, which may be subject to a 112(b) or 112 second paragraph rejection; see MPEP 2172.01.

Regardless, Applicant has not provided evidence that changing the order of the processing steps such that relaxation occurs between stretching and cleaning results in new or unexpected results. See MPEP 2144.04. Applicant has merely stated that neither Sako nor Nobuaki disclose “all of the claimed steps in their proper order”. Arguments of counsel cannot take the place of evidence in the record. See MPEP 716.01(c) and 2145. 
While the specification does have Examples 1-2 and Comparative Examples 1-2, with the exception of Comparative Example 2 (which is a commercially available product), all of these examples have the same order of stretching, relaxing, cleaning, and obtaining, and therefore does not constitute as evidence which can be used to show new or unexpected results with regards to the order of steps.

With regards to the combination of Sako and Nobuaki, both references teach manufacturing a battery separator (Sako at abstract, Nobuaki at abstract), kneading and extruding polyolefin resin (Sako at [0136]-[0137], Nobuaki at page 8 of translation), stretching the composition (Sako at [0140], Nobuaki at page 8 of translation), relaxing the stretch (Sako at [0142], Nobuaki at page 9 of translation), and heat fixation (Sako at [0142], Nobuaki at page 10 of translation). Therefore, because Sako and Nobuaki share such similarities in the manufacture of a porous film battery separator, the teachings of Noubaki can be applied to other references including Sako. The Examiner further notes that Sako and Nobuaki share similar stretch ratios (Sako with 7.0 and 6.5 at [0140], Nobuaki between 6 to 9.5 at page 8), which further shows similar properties between the two references and thus a reasonable expectation of success.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186.  The examiner can normally be reached on M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JACOB BUCHANAN/             Examiner, Art Unit 1725                     

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725